Title: To Benjamin Franklin from Rodolphe-Ferdinand Grand, [29 November 1783]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


          
            Ce Samedy [November 29, 1783]
          
          Dans Lincertitude Si Monsieur Franklin a Connoissance d’un arrest du Conseil concernant La Caisse dEscompte Mr Grand a Lhonneur de lui en Envoyer un Exemplaire, Il y verra que les anciens actionaires ont le droit de participer pour ¼ dans les nouvelles actions & que par Consequent Monsieur franklin ayant 40 actions anciennes peut en demander 10 nouvelles S’il les desire en les payant le 15 decembre prochain, a 3500 l.t. chaque ce qui feroit 35000 l.t. a debourcer en argent.
          Il Conviendra que Monsieur Franklin en faisant part de Ses Intentions a ce Sujet a Mr Grand lui envoye Les Numeros de touttes Ses actions. Mr Grand regrete beaucoup quil ne lui soit

pas possible d’aller lui meme a Passy asseurer de bouche Monsieur Franklin de tous Ses Sentiments & prendre Ses ordres aujourdhui n’etant plus temps demain.
         
          Endorsed: Nov. 29. 1783—
        